Order                                                                              Michigan Supreme Court
                                                                                         Lansing, Michigan

  June 3, 2014                                                                          Robert P. Young, Jr.,
                                                                                                    Chief Justice

                                                                                        Michael F. Cavanagh
  148997 & (52)                                                                         Stephen J. Markman
                                                                                            Mary Beth Kelly
                                                                                             Brian K. Zahra
  WAYNE COUNTY,                                                                      Bridget M. McCormack
          Respondent-Appellant,                                                            David F. Viviano,
                                                                                                         Justices
                                                               SC: 148997
  v                                                            COA: 303672
                                                               MERC: 10-000024
  AFSCME COUNCIL 25,
             Charging Party-Appellee.
  ________________________________________/

         On order of the Chief Justice, the stipulation to dismiss the application for leave to
  appeal is GRANTED. The dismissal is with prejudice and without costs or fees to either
  party.




                       I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                 foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 June 3, 2014